Citation Nr: 1023177	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-29 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for traumatic degenerative joint disease of the 
lumbar spine.

2.  Entitlement to a disability rating greater than 20 
percent for weakness of the right lower extremity.

3.  Entitlement to a disability rating greater than 20 
percent for weakness of the left lower extremity.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty service from June 1953 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

TDIU is an element of all appeals of an initial or increased 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a 
Veteran: (1) submits evidence of a medical disability; (2) 
makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the Veteran is entitled to TDIU.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the 
veteran has satisfied each of these requirements.  A July 
2007 VA examination shows that the Veteran retired from his 
job in sales in 1992 due to back pain and depression.  The VA 
examiner also noted that the Veteran's service-connected back 
disorder affected the Veteran's usual daily activities in a 
mild or moderate way.  

The Board finds that the Veteran has raised the issue of 
entitlement to a TDIU as part of his claim for a higher 
rating for his service-connected lumbar spine and resulting 
neurological complications.  Although they are listed 
separately on the title page, the issues are not independent 
and must be adjudicated as one claim.  See Rice, 22 Vet. App. 
at 455. 

In the case of a claim for TDIU, the duty to assist requires 
that VA obtain an examination which includes an opinion on 
what effect the Veteran's service-connected disability has on 
his ability to work.  Friscia v. Brown, 7 Vet. App. 294 
(1994). 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  
38 C.F.R. § 3.321(b) (1).

The record reveals that the Veteran has been unemployed since 
1992 due, at least in part, to his service-connected back 
disorder and is therefore not gainfully employed.  Therefore, 
on remand, the RO must consider whether referral for an 
extraschedular evaluation is necessary.  Barringer v. Peake, 
22 Vet. App. 242 (2008).  

Appropriate notice for TDIU should be provided on remand.

When the AMC/RO concludes development, the increased rating, 
including schedular, extraschedular ratings, and TDIU claims 
must all be readjudicated.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Provide the Veteran and his 
representative appropriate notice with 
respect to the TDIU claim.

2.	After allowing an appropriate time for 
response to the notice provided above, 
schedule the Veteran for a VA 
examination to identify the current 
level of impairment resulting from his 
service-connected lumbar spine and 
resulting weakness of the lower 
extremities.  The claims folder must be 
made available to the examiner for 
review in connection with the 
examination.  All necessary tests 
should be conducted.  

The examiner should describe the effects, 
if any, of the service-connected lumbar 
spine and resulting weakness of the lower 
extremities disabilities on the Veteran's 
ability to work and provide an opinion as 
to whether it is at least as likely as 
not that the Veteran is unable to secure 
and follow a substantially gainful 
occupation by reason of his service-
connected lumbar spine and resulting 
weakness of the lower extremities.     

A complete rationale for all opinions 
should be expressed.  

3.	After consideration of the foregoing, 
readjudicate the increased rating, 
including schedular, extraschedular 
ratings, and TDIU, claim on the merits.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



